      Case 1:21-cv-00021-SPW-TJC Document 1 Filed 02/23/21 Page 1 of 7



Oliver H. Goe
BROWNING, KALECZYC, BERRY & HOVEN, P.C.
800 N. Last Chance Gulch, Suite 101
P.O. Box 1697
Helena, MT 59601
Telephone: (406) 443-6820
Facsimile: (406) 443-6883
oliver@bkbh.com

Attorneys for Defendant



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


THOMAS RICHEY,                                Case No. ___________________

             Plaintiff,
                                              NOTICE OF REMOVAL
      v.

FEDEX FREIGHT, INC.,

             Defendant.




TO THE HONORABLE UNITED STATES DISTRICT COURT:

      Defendant FedEx Freight, Inc., (hereafter “FedEx Freight”) by and through

counsel, hereby files this Notice of Removal of this cause from Montana

Thirteenth Judicial District Court, Yellowstone, County, in which it is now

pending, to the United States District Court for the District of Montana, Billings
                                          1
      Case 1:21-cv-00021-SPW-TJC Document 1 Filed 02/23/21 Page 2 of 7



Division. In support of this Notice of Removal, Defendant respectfully shows the

Court the following:

      1.     On January 29, 2021, Plaintiff Thomas Richey (“Plaintiff”),

commenced this action by filing his Complaint in Case No. DV 21-0086 in the

Montana Thirteenth Judicial District Court, Yellowstone County, alleging the

Defendant violated the Montana Wrongful Discharge From Employment Act,

MCA § 39-2-904.

      2.     Attached as Exhibit A are true and correct copies of the Summons

and Complaint and Answer. These documents constitute all of the process and

pleadings, filed in the State Action to date of which FedEx Freight is aware.

      3.     Statement of applicable law – Diversity Jurisdiction.

      A. Diversity of Citizenship

      4.     Plaintiff is a resident of Montana. (Complaint ¶ 1).

      5.     FedEx Freight is a corporation organized under the laws of the State

of Arkansas with its principal place of business in Memphis, Tennessee, located at

8285 Tournament Drive, Memphis, Tennessee 38125.

      6.     Nearly all of FedEx Freight's corporate functions are conducted and

based in Arkansas and Tennessee, including human resources, finance, legal,

payroll, and executive and administrative support functions that are important to

FedEx Freight’s strategic leadership and day-to-day operations.

                                          2
      Case 1:21-cv-00021-SPW-TJC Document 1 Filed 02/23/21 Page 3 of 7



      7.     All of FedEx Freight’s senior executive team is based in its corporate

headquarters office in Memphis, Tennessee, where FedEx Freight’s parent

companies, FedEx Freight Corp. and FedEx Corporation also have their principal

place of business. For the purpose of determining diversity citizenship, FedEx

Freight is and has been, both upon the filing of the subject Complaint and the filing

of this removal petition, a citizen of the State of Tennessee. See Hertz Corp. v.

Friend, 559 U.S. 77, 1192 (2010) (“We conclude that ‘principal place of business’

is best read as referring to the place where a corporation's officers direct, control,

and coordinate the corporation's activities. It is the place that Courts of Appeals

have called the corporation's ‘nerve center.’ And in practice it should normally be

the place where the corporation maintains its headquarters—provided that the

headquarters is the actual center of direction, control, and coordination”).

      8.     FedEx Freight is a wholly-owned subsidiary of FedEx Freight

Corporation, a corporation incorporated under the laws of the State of Delaware.

FedEx Freight Corporation’s principal place of business is located at 8285

Tournament Drive, Memphis, Tennessee, 38125.

      9.     FedEx Freight Corporation is a wholly-owned subsidiary of FedEx

Corporation, a publicly-held corporation incorporated under the laws of the State

of Delaware. FedEx Corporation’s principal place of business is located at 942



                                           3
      Case 1:21-cv-00021-SPW-TJC Document 1 Filed 02/23/21 Page 4 of 7



Shady Grove Road, Memphis, Tennessee. FedEx Corporation’s functions are

centrally managed from its headquarters in Memphis, Tennessee.

      10.    For these reasons, the Memphis location is considered to be the

corporate headquarters and the “home office” for FedEx Freight from which senior

leadership directs, controls and coordinates FedEx Freight’s corporate activities.,

this lawsuit involves citizens of different states, namely Plaintiff, a Montana citizen

and resident, and FedEx Freight, a Tennessee citizen. See 28 U.S.C. § 1332(a)(1).

      B.     Amount in Controversy

      11.    Upon information and belief, the amount in controversy exceeds

$75,000. “The amount in controversy is not measured by the low end of an open-

ended claim, but rather by a reasonable reading of the value of the rights being

litigated.” See generally Werwinski v. Ford Motor Co., 286 F.3d 661, 666 (3rd Cir.

2002).

      12.    Plaintiff has alleged damages for lost wages and fringe benefits as

well as punitive damages (Complaint ¶¶ 18, 22, 25).

      13.    While FedEx Freight denies any wrongdoing and/or that Plaintiff is

entitled to damages, claims for damages as alleged in the Complaint exceed

$75,000.00 exclusive of interests and costs.




                                           4
      Case 1:21-cv-00021-SPW-TJC Document 1 Filed 02/23/21 Page 5 of 7



      C.     Removal is Proper

      14.    This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332 in

that this is a civil action between citizens of different states and the amount in

controversy exceeds $75,000, exclusive of interest and costs.

      D.     Removal is Timely

      15.    Defendant, FedEx Freight, Inc., was served with the summons and a

copy of the State Action on January 29, 2021, by delivering the same to its

registered agent for service of process, CT Corp., in Missoula, MT.

      16. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1332

and §1441 because there is complete diversity and the amount in controversy

exceeds $75,000.00.

      17. Defendant is filing this Notice of Removal within 30 days after initial

receipt of the summons and pleadings.

      18. Pursuant to 28 U.S.C. §1446(a), the United States District Court for the

District of Montana, Billings Division, is the proper district in which to file this

removal because the State Action was filed in Yellowstone County, Montana.

      19. Pursuant to 28 U.S.C. § 1446(d), Defendant is filing a Notice of Filing

the Notice of Removal with the Clerk of the Court of the Thirteenth Judicial

District, Yellowstone County contemporaneously with the filing of said Notice of

Removal in this Court, giving notice to all parties and the State Court. A copy of

                                           5
      Case 1:21-cv-00021-SPW-TJC Document 1 Filed 02/23/21 Page 6 of 7



the Notice of Filling the Notice of Removal (without its exhibits) is attached hereto

as Exhibit B.

      WHEREFORE, Defendant notifies this Court that this cause of action has

been removed from the Montana Thirteenth Judicial District Court, Yellowstone

County, to the United States District Court for Montana, Yellowstone Division

pursuant to the provisions of 28 U.S.C. § 1332 and § 1496.

      DATED this 23rd day of February, 2021.

                           BROWNING, KALECZYC, BERRY & HOVEN, P.C.


                           By     /s/ Oliver H. Goe
                                Oliver H. Goe

                           Attorneys for Defendant




                                          6
      Case 1:21-cv-00021-SPW-TJC Document 1 Filed 02/23/21 Page 7 of 7



                         CERTIFICATE OF SERVICE

      I hereby certify that on the 23rd day of February, 2021, a true copy of the
foregoing was served:

Via ECF o the following parties:

Michael F. McGuinness
Patten, Peterman, Bekkedahl & Green, PLLC
2817 Second Ave. North; Ste 300
Billings, MT 59101



                            /s/ Oliver H. Goe
                           BROWNING, KALECZYC, BERRY & HOVEN, P.C.




                                          7
